Case 0:19-cv-62208-RKA Document 36 Entered on FLSD Docket 05/08/2020 Page 1 of 2


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                CASE NO.: 0:19-CV-62208-RKA

   CHARLES GREENBERG, individually and on
   behalf of all others similarly situated,

         Plaintiff,

   vs.

   THE KEYES COMPANY,
   a Florida Limited Liability Company,

        Defendant.
   ______________________________________/

                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                               UNDER FED. R. CIV. P. 41(a)(1)(A)(ii)

         Pursuant to Fed. R. Civ. P., 41(a)(1)(A)(ii), Plaintiff CHARLES GREENBERG and

 Defendant THE KEYES COMPANY (collectively, the “Parties”), hereby stipulate and agree, by

 and through their respective undersigned counsel, to the following:

         (1)      The claims asserted in the above captioned action by the named individual Plaintiff

                  against Defendant are dismissed with prejudice and the Parties shall bear their own

                  legal and other fees, costs and expenses incurred in this matter; and,

         (2)      The Parties hereby request, by and through their respective counsel, that the Court

                  enter the proposed stipulated order for dismissal in accordance herewith.



  Dated: May 8, 2020.
Case 0:19-cv-62208-RKA Document 36 Entered on FLSD Docket 05/08/2020 Page 2 of 2




                                                                  CASE NO.: 0:19-CV-62208-RKA

   Counsel for Plaintiff                                   Counsel for Defendant
   Charles Greenberg                                       The Keyes Company

   /s/_Scott Edelsberg_________________                    /s/ Greg J. Weintraub_________________

   Andrew J. Shamis, Esq.                                  Alan D. Lash
   Florida Bar No. 101754                                  Florida Bar No. 510904
   Garrett O. Berg                                         alash@lashgoldberg.com
   Florida Bar No. 1000427                                 Greg J. Weintraub
   SHAMIS & GENTILE, P.A.                                  Florida Bar No. 0075741
   14 NE 1st Ave., Suite 1205                              gweintraub@lashgoldberg.com
   Miami, FL 33132                                         Anna Lazarus
   Telephone (305) 479-2299                                Florida Bar No. 41337
   Facsimile (786) 623-0915                                LASH & GOLDBERG LLP
   Email: efilings@shamisgentile.com                       Miami Tower, Suite 1200
                                                           100 Southeast Second Street
   Scott Edelsberg                                         Miami, Florida 33131
   Email: scott@edelsberglaw.com                           Tel: 305-347-4040
   Florida Bar No. 0100537                                 Fax: 305-347-4050
   Jordan Utanski, Esq.
   Email: utanski@edelsberglaw.com
   Florida Bar No. 119432
   EDELSBERG LAW, P.A.
   20900 NE 30th Avenue, Suite 417
   Aventura, FL 33180
   Telephone: (305) 975-3320

   Manuel S. Hiraldo
   Florida Bar No. 030380
   HIRALDO P.A.
   401 E. Las Olas Boulevard, Suite 1400
   Ft. Lauderdale, Florida 33301
   Email: mhiraldo@hiraldolaw.com
   Telephone: (954) 400-4713

                                     CERTIFICATE OF SERVICE
           I hereby certify that on May 8, 2020, I electronically filed the foregoing with the Clerk of the

   Court for the United States District Court for the Southern District of Florida by using the CM/ECF

   system, which sent notification of such filing to all CM/ECF participants.

                                                   s/ Greg J. Weintraub
